 
Exhibit 10.1
 
SEPARATION AND RELEASE AGREEMENT
 
SEPARATION AND RELEASE AGREEMENT dated as of August __, 2009 (this “Agreement”)
among Pacificap Entertainment Holdings, Inc., a Nevada corporation (the
“Company”) and Mark Schaftlein (the “Executive”).
 
RECITALS
 
WHEREAS the Executive has provided valuable services and has made significant
contributions to the Company during the course of his employment with the
Company;
 
WHEREAS the Company and the Executive have determined it to be in each of their
best interests, and have mutually agreed, effective as of the date hereof, to
part company and go their separate ways;
 
WHEREAS in consideration of Executive entering into and providing certain
services to the Company, the Company (on behalf of itself and its affiliates,
agents, successors and assigns) has agreed to provide a general release of
claims against the Executive;
 
WHEREAS the Executive has agreed to provide a general release of claims against
the Company and its affiliates, agents, successors and assigns in exchange for
the Payments (as defined below); and
 
 WHEREAS (i) in consideration of Executive’s release of claims against the
Company, (ii) as severance upon Executive’s ceasing to be employed by the
Company, and (iii) as a bonus in recognition of Executive’s past service and
contributions to the Company, the Company has agreed to make to Executive
certain payments of cash;
 
NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties agree as follows:
 
1. Termination.
 
(a)           The parties agree that effective as of the date hereof, the
Executive’s employment with the Company shall terminate and, except as
explicitly set forth herein, neither the Executive nor the Company shall have
any further rights or obligations under any employment agreement or arrangement
including, without limitation, any obligations for continued benefits, life
insurance, automobile, vacation, key man life insurance or expense
reimbursement.  In addition, the Executive hereby resigns all positions with the
Company (including the Executive’s position as a member of the board of
directors of the Company) effective on the date hereof.
 
 
 

--------------------------------------------------------------------------------

2
 
 
(b) The Company shall pay Executive a cash lump sum severance benefit in the
amount of $25,000 on the date hereof in satisfaction of all its obligations
under any employment agreement or arrangement (the “Payment”). The Executive
agrees and acknowledges that he is not entitled to any other severance or
termination payments in connection with his termination of employment and that
the Payment described above is in full satisfaction of any obligations the
Company may have to pay severance or termination payments.
 
2. Return of Company Property.  The Executive shall immediately return to the
Company all property of the Company and its subsidiaries in his possession
including, without limitation, credit cards, laptop computers, office equipment,
files and the like.
 
3. Cancellation of Interests. The Executive shall return to the Company for
cancellation all common stock issued by the Company, or options or warrants
issued by the Company which is convertible, exercisable or for shares of common
stock of the Company, to the Executive or any affiliate or entity controlled by
the Executive or his family members. Furthermore, the Executive hereby waives
any rights or interest he may have with respect to any loans made by him to the
Company or with respect to any expenses paid on behalf of the Company.
 
4. Executive Release.
 
(a)  In exchange for the agreement of the Company to enter into this Agreement
and in consideration of the payments and promises by the Company in this
Agreement, including payments to which the Executive would not otherwise be
entitled, the Executive for himself and on behalf of his agents, assignees,
attorneys, heirs and executors hereby forever releases (the “Release”) the
Company, its past, present and future subsidiaries, divisions, affiliates,
officers, directors, stockholders, investors, partners, trustees, employees,
agents, representatives, administrators, attorneys, insurers, fiduciaries,
successors and assigns, in their individual and/or representative capacities
(hereinafter collectively referred to as the “Employer”), from any and all
causes of action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims and demands of any kind whatsoever
(“Claims” and referred to herein as “Released Claims”) that Executive or
Executive’s heirs, executors, administrators, successors and assigns ever had,
now have or may have or, with respect to clause (y) below only, may hereafter
acquire against the Employer, whether known or unknown to Executive, by reason
of Executive’s employment and/or cessation of employment with the Employer,  or
otherwise involving facts that occurred on or prior to the date
hereof.  Notwithstanding the foregoing, Executive does not hereby provide any
release and does not waive any claims seeking enforcement of this Agreement.  In
any action brought by or on behalf of the Executive in contravention of this
release, the Employer shall be entitled to recover attorneys’ fees and court
costs, in addition to seeking any other relief available.
 
(b)  Executive represents and covenants that Executive has not filed, and shall
not hereafter file, any Released Claim against the Employer relating to
Executive’s employment and/or cessation of employment with the Employer, or
otherwise involving facts that occurred on or prior to the date hereof.
 
 
 
 

--------------------------------------------------------------------------------

3
 
(c)  Executive has read the terms of this Release carefully, has been given time
to consider all of its terms, has been advised to consult with an attorney and
any other advisors of Executive’s choice, and fully understands that by signing
below Executive is giving up any right that Executive may have to sue or bring
any other Released Claims against the Employer.  Executive has not been forced
or pressured in any manner whatsoever to sign this Release, and Executive agrees
to all of its terms voluntarily.
 
(d)  Executive agrees that Executive shall not make or publish any statement
(orally or in writing) that becomes or reasonably could be expected to become
publicly known, assist or participate in the making or publication of any such
statement, which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) the Company or any other of
its affiliates, or any other person within the Company or any of their
affiliates, any of their affairs or operations, or the personal or professional
reputations of any of their past or present officers, directors, employees,
agents and representatives.
 
5. Release by the Company
 
(a) In exchange for the agreement of the Executive to enter into this Agreement
and in consideration of the promises by the Executive in this Agreement, the
Company on behalf of itself and its respective affiliates, agents, successors
and assigns hereby forever release (the “Company Release”) the Executive and all
of his heirs, executors, administrators, successors and assigns, in their
individual and/or representative capacities, from any and all Claims that each
of the Company or respective affiliates, agents, successors and assigns ever
had, now have or may have or may hereafter acquire against the Executive,
whether known or unknown to Company, by reason of Executive’s employment, or
otherwise involving facts that occurred on or prior to the date
hereof.    Notwithstanding the foregoing, the Company shall not waive any claims
seeking enforcement of any provision of this Agreement.
 
(b)  The Company represents and covenants on behalf of itself and its respective
affiliates, agents, successors and assigns that the Company has not filed any
Claim against the Executive relating to Executive’s employment and/or cessation
of employment with the Employer, or otherwise involving facts that occurred on
or prior to the date hereof.
 
6. SEC Cooperation.  Executive agrees to provide complete cooperation and
provide the Company or any of its affiliates’ counsel all documents in
Executive’s possession or control relating to any regulatory matter.
 
7. Confidential Nature of Agreement.  The parties hereto agree to keep the terms
of this Agreement strictly confidential and to not disclose the terms of this
Agreement, other than as may be required by the Securities Exchange Act of 1934,
or as required by law or lawful court order or to any governmental taxing
authorities.  The parties shall advise anyone to whom they disclose information
about this Agreement of its confidential nature and their obligations to
maintain the confidentiality of this Agreement.  If any party receives any order
to disclose information regarding this Agreement, such party shall notify the
other parties of such order and shall cooperate with the other parties to resist
such disclosure or require the requesting entity to continue to accord
confidential treatment to such information at the sole cost and expense of the
Company.  The parties hereto acknowledges that as of the date hereof he has not
disclosed the terms of this Agreement except as permitted above.
 
 
 
 

--------------------------------------------------------------------------------

4
 
8. Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand, electronic transmission (with a copy following by
hand or by overnight courier), by registered or certified mail, postage prepaid,
return receipt requested or by overnight courier addressed to the other
party.  All notices shall be addressed as follows, or to such other address or
addresses as may be substituted by notice in writing:
 
If to the Company:
Pacificap Entertainment Holdings, Inc.

 
2361 Campus Drive, Suite 101

 
Irvine, California, 92612
Attention: Mark Schaftlein, President

 
Telephone:  949-833-9001
Facsimile:   949-833-8211

 
If to the Executive:
1750 Osceola Drive

 
West Palm Beach, Florida 33409

 
Attention:  President and Chief Executive Officer

 
Telephone:  561-688-0440

 
Facsimile:   561-688-1533



Communications delivered by hand or by overnight courier shall be deemed
received on the date of delivery; communications sent by electronic means shall
be deemed received one (1) business day after the sending thereof; and
communications sent by registered or certified mail shall be deemed received
five (5) business days after the sending thereof.
 
9. Assignment.  This contract shall be binding upon and inure to the benefit of
the heirs and representatives of the Executive and the permitted assigns and
successors of the Company.  Neither this Agreement nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by the Executive or by
the Company except to any acquiror (regardless of the form of acquisition) of
the Company.
 
10. Amendment; Waiver.  This Agreement may only be amended by written agreement
signed by the Company and the Executive.  A waiver by the Company, or the
Executive of a breach of any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any subsequent breach by the
other parties.  Waivers of or amendments to this Agreement shall be binding as
against the Company only if approved by the Board of Directors of the Company.
 
11. Headings.  Captions and headings are for convenience only and are not a part
of, and shall not be used to construe any provision of, this Agreement.
 
 
 

--------------------------------------------------------------------------------

5
 
 
12. Entire Agreement.  This Agreement shall contain and constitute the entire
understanding among the Executive and the Company with respect to the subject
matter hereof and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and the
Executive with respect to the subject matter hereof.
 
13. Governing Law.  This Agreement shall be construed, interpreted and governed
in accordance with the internal laws of the State of New York, as applied to
contracts made and to be performed entirely within the State of New York.
 
14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.
 


[The remainder of this page intentionally left blank.]
 
 
 
 

--------------------------------------------------------------------------------

6
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first above written.
 
Pacificap Entertainment Holdings, Inc.
 
By: __________________________
Name:
Title:
 
 
_____________________________
Mark Schaftlein



